Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-10 are objected to because of the following informalities the term “impendence” should be replaced with the term --impedance--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 5: it is unclear whether “removing residual powder from the article an internal passage of the article” requires removing residual powder from the article, or removing residual powder from an internal passage of the article.
In claim 5 at line 6, there is insufficient antecedent basis for “the additively manufactured article”.

In claim 8, there is insufficient antecedent basis for the step of “removing material”, and claim 8 does not further limit claim 5.
In light of claim 8, it cannot be determined if claim 5 should be interpreted to require removing a powder or removing a material.
In claim 9, there is insufficient antecedent basis for “the residual material”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 5 and 9 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Vermeire (US 7,932,726).

Vermeire discloses:
5.    A method, comprising:
measuring electrical impendence of an article (38, 32, 34, 36) using an impendence evaluator (the ECRS, including electrodes 40, 42, 44); 
comparing the measured electrical impendence of the article to an expected impendence value (the measured impedance is compared to the endpoint impedence) (e.g.,  step 232, see FIG 12); and
removing residual powder from the article an internal passage of the article if the measured impendence of the additively manufactured article is outside of a selected threshold of the expected impendence value (this is a conditional limitation which is not certain to occur, and is therefore given limited patentable weight; alternatively this limitation is met in that the cleaning process continues until the endpoint impedence is reached).
9.    The method of claim 5, further comprising flushing the internal passage in order to remove the residual material (e.g., using the cleaning fluid of FIG 2 and described throughout the specification).





Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeire.

Vermeire discloses the invention as claimed with exception to wherein the article is an additively manufactured article to be placed into service.  However, additively manufactured MEMS, ICs and other micro-devices that are placed into service once completed were well-known in the art at the time of the effective filing date, and it would have been obvious as of the effective filing date to perform Vermeire’s method on such additively-manufactured articles in order to economically clean them before placing them into service.

Claims 5 and 8-10 as understood  is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Chung (US 2010/0293742), or alternatively under 35 U.S.C. 103 as being unpatentable over Chung in view of Vermeire.

Chung discloses:
5.    A method, comprising:
measuring electrical impendence of an article (30) using an impendence evaluator (40) (see step S12, FIG 5); 
comparing the measured electrical impendence of the article to an expected impendence value (see para. 0041: determining a level of debris accumulation in the cleaning apparatus 1 based on the impedance of the motor, and … when the level of debris accumulation exceeds a predetermined value, the process proceeds to step S14; where the measured and expected levels of debris accumulation are seen to inherently include measured and expected impendence values since they are determined solely from and are directly related to measured and expected impedance values); and
if the measured impendence of the additively manufactured article is outside of a selected threshold of the expected impendence value (this is a conditional limitation which is not certain to occur, and is therefore given limited patentable weight; alternatively see step S15 which describes “cleaning the dust collecting unit”).
Alternatively, Chung discloses the invention as claimed with arguable exception to the step of comparing the measured electrical impendence of the article to an expected impendence value (it could be argued that Chung compares a level of debris accumulation to an expected debris accumulation value).  However Vermeire teaches that it was known to compare measured electrical impedance values to an expected impedence value.  To similarly determine when Chung’s filter needs to be cleaned, it would have been obvious as of the effective filing date to compare Chung’s measured impedance to an expected impedance, as similarly taught by Vermeire.  

8.    The method of claim 5, wherein removing material includes removing residual powder (this further defines the conditional limitation which is not certain to occur; alternatively, dirt and dust in the filter are seen as a type of powder).
9.    The method of claim 5, further comprising flushing the internal passage in order to remove the residual material (the filter which is cleaned is seen to constitute an internal passage of the system, or alternatively to include internal passages).
10.    The method of claim 5, further comprising placing the additively manufactured article in service if the measured impedance of the additively manufactured article is within the acceptable range (i.e., continuing to operate the motor).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Giurgiutiu (US 2014/0208950), or alternatively over Vermeire in view of Giurgiutiu.

Neither Chung nor Vermeire disclose wherein measuring electrical impedence uses a piezoelectric wafer.  However Girugiutiu teaches that it was known in the art as of the effective filing date to measure electrical impedence using a piezoelectric wafer .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the steps of filling an internal passage of an AM article with a state change fluid, causing the state change fluid to change state, causing the state change fluid to change back, removing residual powder, measuring electrical impedence, and determining as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/10/21